Case: 3:17-cv-01514-JGC Doc #: 73 Filed: 08/19/19 1 of 4. PagelD #: 9876

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF OHIO

ENVIRONMENTAL LAW AND POLICY
CENTER, et al.,

Case No. 3:17-cv-1514
Sr. U.S. Distict Judge James G. Carr

Plaintiffs,

UNITED STATES ENVIRONMENTAL
PROTECTION AGENCY, et al.,

)
)
)
)
)
Vv. )
)
)
)
)
Defendants. )

)

 

STIPULATION AND PROPOSED ORDER
AS TO ATTORNEYS’ FEES AND COSTS

WHEREAS Plaintiffs Environmental Law and Policy Center and Advocates for a Clean
Lake Erie, and Defendants the United States Environmental Protection Agency (“U.S. EPA”),
Andrew Wheeler in his official capacity as Administrator, U.S. EPA, and Cathy Stepp in her
official capacity as Acting Regional Administrator, U.S. EPA Region 5, through their authorized
representatives and without trial or final adjudication of the issues of fact or law with respect to
Plaintiffs’ motion for attorneys’ fees and costs in this lawsuit, ECF No. 57, have reached a
settlement thereof.

NOW, THEREFORE, THE PARTIES HEREBY AGREE AS FOLLOWS:

1. The parties agree that this Stipulation is negotiated in good faith and that it
constitutes a settlement of Plaintiffs’ claim and motion for attorneys’ fees and costs that were
vigorously contested, denied, and disputed by the parties.

m Defendants agree to pay Plaintiffs the amount of $200,000.00 in settlement of
Plaintiffs’ claim for an award of litigation costs, including attorneys’ fees and costs, pursuant to

the Equal Access to Justice Act (““EAJA”), 28 U.S.C. § 2412, and the Clean Water Act, 33 U.S.C.
Case: 3:17-cv-01514-JGC Doc #: 73 Filed: 08/19/19 2 of 4. PagelD #: 9877

§ 1365(d). Plaintiffs agree that such award encompasses the entire amount of attorneys’ fees and
costs that they may recover from any party in the above-captioned matter, including all work and
costs already performed or incurred in connection with Plaintiffs’ Complaint through and
including the date of this Stipulation and any additional work or costs performed or incurred after
this Stipulation, including but not limited to any work associated with filing a Notice of
Satisfaction, except as noted in Paragraph 5, below. Plaintiffs agree that once the above payment
is received in accordance with this Stipulation and Order they are not entitled to any further
monetary award in connection with this case, except as noted in Paragraph 5, below. Defendants
agree that this Stipulation does not resolve any potential claim for attorneys’ fees and costs arising
out of any other pending or future case, including Case No. 19-cv-00295-JGC (N.D. Ohio),
regardless of whether such cases involve similar or overlapping subject matter.

oF The parties, by their duly authorized representatives, agree to this Stipulation and
to the entry of the Proposed Order approving this Stipulation, which is incorporated below.

4. Within ten (10) days after entry of an order approving this Stipulation, Plaintiffs
will provide Defendants’ undersigned counsel with the following information necessary for
Defendants to process the payment described in Paragraph 2 above by electronic funds transfer:
the payee’s name; the payee’s address; the payee’s bank account number; the account type; the
name of the payee’s bank; the bank routing transit number (“RTN”); and the payee’s tax
identification number.

os Plaintiffs agree that receipt of the payment described in paragraph 2 hereof shall
operate as a release of any and all claims for attorneys’ fees and costs that Plaintiffs may have
against Defendants or any other party under any authority with respect to any aspect of this

litigation, except that Plaintiffs reserve their rights in a separate legal action to seek and make
Case: 3:17-cv-01514-JGC Doc #: 73 Filed: 08/19/19 3 of 4. PagelD #: 9878

claims for attorneys’ fees and costs related to Plaintiffs’ Motion for leave to file Supplemental
Complaint, ECF. No. 36, insofar as those fees and costs are related to claims made in that separate
legal action, and Defendants reserve all arguments that such fees and costs should not be recovered.
Plaintiffs further agree that any and all claims Plaintiffs may have for attorneys’ fees and costs in
this case, except as noted above, are hereby waived once the payment is received in accordance
with this Stipulation and Order.

6, Within 10 days after receipt of payment under Paragraph 2 of this Stipulation,
Plaintiffs will file a Notice of Satisfaction.

7. This Stipulation has no precedential value as to attorneys’ fees and costs in other
cases and shall not be cited as precedent in any other attorneys’ fees litigation outside of this case.

8. This Stipulation does not constitute an admission by any party to any fact, claim,
assertion of violation of any statute or regulation, or defense in this lawsuit. Accordingly, the
parties agree that this Stipulation has no precedential value as to any fact, claim, assertion of
violation of any statute or regulation, or defense in this lawsuit.

9. The provisions of this Stipulation shall apply to and be binding upon each of the
parties including, but not limited to, their officers, directors, servants, employees, successors, and
assigns.

10. This Stipulation constitutes the entire agreement of the parties concerning the rights
and obligations discussed herein and subject to dispute in this case. No other agreement shall
govern the rights of the parties with respect to the matters resolved by this Stipulation, except in

accordance with the terms herein.

STIPULATION AS TO ATTORNEYS’ FEES AND COSTS AND PROPOSED ORDER
APPROVED FOR DEFENDANTS:

Dated: August 14, 2019 ’ /s/ Daniel R. Dertke
Case: 3:17-cv-01514-JGC Doc #: 73 Filed: 08/19/19 4 of 4. PagelD #: 9879

DANIEL R. DERTKE
Environmental Defense Section
U.S. Department of Justice
P.O. Box 7611

Washington, D.C. 20044

(202) 514-0994

daniel.dertke@usdoj.gov

STIPULATION AS TO ATTORNEYS’ FEES AND COSTS AND PROPOSED ORDER

APPROVED FOR PLAINTIFFS:

Dated: Muquatr Kkoo19

PURSUANT TO STIPULATION:
IT IS SO ORDERED.

DATED this day of

wy Nets LERRNEE.

HOWARD A. LEARNER
Executive Director

Environmental Law & Policy Center
35 East Wacker Drive, Suite 1600
Chicago, Illinois 6060

(312) 673-6500

HLearner(@clpc.org

, 2019

 

Honorable James G, Carr
Senior United States District Judge
